Citation Nr: 0901660	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for traumatic arthritis 
of the right knee.

3.  Entitlement to service connection for an eye disability.

4.  Entitlement to service connection for depression/anxiety.

5.  Entitlement to an evaluation in excess of 10 percent for 
diabetes mellitus, Type II (DM), from October 30, 2002 to 
September 12, 2004 and since July 1, 2007 and an evaluation in 
excess of 20 percent from September 13, 2004 through June 30, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to July 1967, 
including service in Vietnam; he was awarded the Combat 
Infantryman Badge (CIB).  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO), which granted service connection for DM and 
assigned a 10 percent rating effective October 30, 2002 and 
denied service connection for the disabilities at issue and for 
an erectile dysfunction.   The RO, in a  March 2008 rating 
decision granted service connection for an erectile 
dysfunction, assigning a zero percent rating effective December 
19, 2006, and granted a 20 percent evaluation for service-
connected DM, from September 13, 2004 through June 30, 2007, 
with a 10 percent rating effective again beginning July 1, 
2007.  The veteran continued his appeal.


FINDINGS OF FACT

1.  The veteran is not shown to have tinnitus due to an event 
or incident of his period of military service.  

2.  The veteran is not shown to have traumatic arthritis of the 
right knee due to an event or incident of his period of 
military service.  

3.  The veteran is not shown to have an eye disability due to 
an event or incident of his period of military service or to 
service-connected disability.  

4.  The veteran is not shown to have depression/anxiety 
disorder due to an event or incident of his period of military 
service.  

5.  The veteran's service-connected DM required an oral 
hypoglycemic agent and a restricted diet from September 13, 
2004 through June 30 2007.  Medication for diabetes, including 
insulin, was not required prior to September 13, 2004 or 
subsequent to June 30, 2007 and there is no evidence of 
restriction of activities.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for tinnitus 
are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. § 3.303 (2008).

2.  The veteran does not have traumatic arthritis of the right 
knee due to disease or injury that was incurred in or 
aggravated by active military duty nor may arthritis be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008).  

3.  The criteria to establish service connection for an eye 
disability are not met.  38 U.S.C.A. §§ 1110, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria to establish service connection for 
depression/anxiety disorder are not met.  38 U.S.C.A. §§ 1110, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  The criteria for the assignment of a rating in excess of 10 
percent prior to September 13, 2004 or since July 1, 2007 and 
the criteria for the assignment of a rating in excess of 20 
percent from September 13, 2004 through June 30, 2007 have not 
been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.119 including Diagnostic Code 7913 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2007).  The regulations implementing VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In February 
and April 2004, prior to adjudication, the RO sent the veteran 
a letter, with a copy to his representative, in which he was 
informed of the requirements needed for service connection.  

Service connection was granted for DM by rating decision in 
June 2005, and the RO sent the veteran a letter in September 
2004, with a copy to his representative, in which he was 
informed of the requirements needed for an increased 
evaluation.    

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for providing and the evidence that was considered 
VA's responsibility to provide.  No additional private evidence 
was subsequently added to the claims files.  

Additionally, the veteran was informed in a letter dated in 
January 2008 about disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Because 
this case involves an initial rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) are 
inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  Relevant VA evaluations were 
conducted in June 2004, October 2005, and January 2008.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations have 
been complied with by VA.  See 38 C.F.R. § 3.103 (2008).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds any such 
defect to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any failure 
on the part of VA to further comply with VCAA reasonably 
affects the outcome of this case, the Board finds that any such 
omission is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

Service Connection Claims 

Law And Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  Service connection may also be granted for disability 
shown after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

Moreover, in the case of traumatic arthritis, service 
connection may be granted if such disorder is manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in favor 
of the veteran.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).

Analysis

The veteran's service treatment records, including his June 
1967 separation medical history and examination reports, do not 
reveal any complaints or findings of tinnitus, a right knee 
disorder, an eye disorder, or a psychiatric disability.  

The initial post-service notation related to any of the 
disabilities at issue was not until December 2002, which is 
more than 35 years after service discharge, when the veteran 
was diagnosed with an adjustment disorder with mixed anxiety 
and depression.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000) (evidence of a prolonged period without medical complaint 
after service can be considered along with other factors in the 
analysis of a service connection claim).  

It was concluded on VA hearing evaluation in June 2004 that the 
veteran's complaints of tinnitus were less likely than not 
caused by service because the veteran did not have a hearing 
loss and there were no complaints of tinnitus until many years 
after service discharge.  It was concluded on VA psychiatric 
evaluation in October 2005 that the veteran had a dysthymic 
disorder, by history, which was unrelated to service.  A 
depressive disorder was diagnosed in September 2007.  No 
diabetic retinopathy was found on VA examination in January 
2008.  Moreover, there is no diagnosis on file of a right knee 
disability, including arthritis.

The Board has also considered the veteran's combat service.  
Although Section 1154(b) lowers the evidentiary burden for 
establishing the presence of a disease or injury in service, it 
does not negate the need for medical evidence of a current 
disability or medical evidence of a nexus between a current 
disability and active service.  See Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996); Caluza v. Brown, 7 Vet. App. 498, 507 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

As there is no evidence of tinnitus, a right knee disability, 
an acquired eye disorder, or anxiety/depression in service, and 
no nexus evidence in support of any of these claims, the claims 
of service connection for tinnitus, traumatic arthritis of the 
right knee, an eye disorder, and depression/anxiety must be 
denied.  

Although it has been contended by the veteran that he has the 
disabilities at issue due to service, a lay person such as the 
veteran is not competent to comment on medical matters such as 
the diagnosis of a disability or the etiology of any such 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Because the preponderance of the evidence is against the 
veteran's claims, the doctrine of reasonable doubt is not for 
application with respect to the issues of entitlement to 
service connection for tinnitus, traumatic arthritis of the 
right knee, an eye disorder, and depression/anxiety.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  




Increased Rating Claim 

Law And Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, as 
far as can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and the residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2008).  Separate diagnostic codes identify 
the various disabilities.  

In considering the severity of a disability it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2008).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an initially 
assigned disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).  



Schedular Criteria

A 10 percent rating is assigned for DM when it is manageable by 
restricted diet only.  A 20 percent evaluation is assigned for 
DM requiring insulin and a restricted diet, or an oral 
hypoglycemic agent and a restricted diet.  A 40 percent 
evaluation is warranted for the requirement of insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
evaluation is assigned for DM requiring insulin, restricted 
diet, and regulation of activities with episodes of 
ketoacidosis or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a diabetic 
care provider, plus complications that would not be compensable 
if separately evaluated.  A 100 percent rating is assigned for 
DM requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring at 
least three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of weight 
and strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913 
(2008).

Complications of DM are to be evaluated separately unless they 
are part of the criteria used to support a 100 percent 
evaluation.  Noncompensable complications are considered part 
of the diabetic process under Diagnostic Code 7913.  38 C.F.R. 
§ 4.119, Note (1) (2008).  

Analysis

As noted above, a September 2004 rating decision granted 
service connection for DM and assigned a 10 percent rating 
effective October 30, 2002.  A March 2008 rating decision 
granted a 20 percent evaluation for service-connected DM, from 
September 13, 2004 through June 30, 2007 because the veteran 
was using an oral hypoglycemic agent and was on a restricted 
diet, with a 10 percent rating effective again beginning July 
1, 2007.

To warrant an evaluation of 20 percent for DM, there would need 
to be evidence that the veteran's DM required insulin and a 
restricted diet or required an oral hypoglycemic agent and a 
restricted diet.  The medical evidence prior to September 13, 
2004 and since July 1, 2007 reveals that the veteran was able 
to control his DM with diet alone and did not need medication.  

To warrant an evaluation in excess of 20 percent for DM, there 
would need to be evidence showing that the condition requires 
insulin, a restricted diet and regulation of the veteran's 
activities, meaning avoidance of strenuous occupational and 
recreational activities.  

Because it was noted on VA examination in January 2008 that the 
veteran did not have any restriction on his activities, and 
there is no medical evidence on file that the veteran has had 
regulation of his activities during the appeal period, an 
evaluation in excess of 20 percent is not warranted from 
September 13, 2004 through June 30, 2007.  

Consequently, staged ratings greater than those currently 
assigned are not warranted for service-connected DM.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate for the purpose of rating the service-
connected DM.  An evaluation in excess of the assigned ratings 
is provided in the rating schedule for the disability at issue, 
but the medical evidence reflects that the required 
manifestations are not present in this case.  

Although the veteran's service-connected DM may adversely 
affect his functional capacity to some degree, as evidenced by 
his current evaluations, the medical evidence does not show 
marked interference with employment due to this disability.  As 
noted, the service-connected disability does not restrict the 
veteran's activities.  There is also no evidence of frequent 
hospitalization due to the disability.  

Additionally, the veteran has not submitted evidence that his 
service-connected DM results in disability factors not 
contemplated in the rating criteria.  Therefore, a 
determination to refer this issue for extraschedular 
consideration based on an unusual or exceptional disability 
picture is not appropriate.  


ORDER

Service connection for tinnitus is denied.  

Service connection for traumatic arthritis of the right knee is 
denied.  

Service connection for an eye disorder is denied.  

Service connection for depression/anxiety is denied.

An evaluation in excess of 10 percent for DM prior to September 
13, 2004 and since July 1, 2007 and in excess of 20 percent 
from September 13, 2004 through June 30, 2007 is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


